Citation Nr: 1730497	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for melanoma with scar, including as a result of exposure to herbicides.

2. Entitlement to service connection for asthma, including as a result of exposure to herbicides.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for depression, to include dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to October 1970, including service in Vietnam. He was awarded the Bronze Star among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the issues on appeal. 

In his substantive appeal, the appellant requested a videoconference hearing. See 38 C.F.R. § 20.704 (b) (2016). He withdrew his hearing request in writing via a November 2016 statement to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1. Melanoma with scar did not have its clinical onset in service and is not otherwise related to active duty, to include as due to presumed herbicide exposure in service.

2. Asthma did not have its clinical onset in service and is not otherwise related to active duty, to include as due to presumed herbicide exposure in service.

3. Sinusitis did not have its clinical onset in service and is not otherwise related to active duty.

4. Depression, to include dysthymia, did not have its clinical onset in service and is not otherwise related to active duty.



CONCLUSIONS OF LAW

1. Melanoma with scar was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Asthma was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. Sinusitis was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. Depression, to include dysthymia, was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in April 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection for melanoma, asthma, sinusitis, and depression, to include dysthymia. As to those claims, there is simply no evidence establishing an "in-service event" during active service, and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic disabilities, such as malignant tumors, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), to include cancer. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed. Melanoma and asthma, however, are not diseases presumptively associated with Agent Orange herbicide exposure.

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Melanoma and Asthma

The Veteran contends that his melanoma with scar and asthma is related to his active service. The Veteran further contends that his melanoma and asthma were caused by his exposure to herbicides during his service in Vietnam. Private treatment records reflect the Veteran was first diagnosed with melanoma and asthma in 1983. 

It is not in dispute that the Veteran served in Vietnam and is entitled to a presumption that he was exposed to herbicides therein. The regulations, however, do not provide presumptive service connection for melanoma or asthma based on exposure to Agent Orange. 38 C.F.R. §§ 3.307, 3.309. The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See 59 Fed. Reg. 341 -346  (1994); see also 61 Fed. Reg. 57586 -57589 (1996). Accordingly, presumptive service connection for melanoma and asthma based on exposure to Agent Orange is not warranted. The Veteran has not alleged, and the evidence does not show, that his melanoma or asthma began in service or is the result of participation in combat. 38 U.S.C.A. § 1154 (b).

Regardless, service connection for melanoma may be awarded on a presumptive basis for chronic disease under 38 C.F.R. § 3.309 (a) or on the basis of continuation of symptomatology under 38 C.F.R. § 3.303 (b), and service connection for both melanoma and asthma may be awarded on a direct basis.

Service treatment records are silent for complaints or treatment of melanoma or asthma. On his September 1968 service enlistment examination and his October 1970 separation examination, the Veteran specifically denied any problem with asthma or any related breathing conditions, and no skin conditions were noted on either examination.   

Private medical treatment records show treatment for melanoma beginning in 1983. A private treating physician noted in a record dated October 1983 that the Veteran's malignant melanoma resulted from a mole on his left upper back that had been there as long as the Veteran could remember. The same records also reflect a diagnosis of asthma and medical treatment of the condition with Advair. The private medical records are silent as to an opinion of nexus concerning the disabilities. 

The Board finds that the evidence of record does not support a finding of service connection for melanoma and asthma. The Board concedes that the Veteran currently suffers from melanoma and asthma. The Board concludes, however, that the greater weight of the evidence is against the claim. Service treatment records are silent as to both claimed disorders. Further, the Veteran's melanoma and asthma were first diagnosed in 1983, or 13 years after his separation from service. The Veteran does not assert and the evidence does not show that his melanoma or asthma began prior to that point, or within one year of his separation from service. Therefore, entitlement to service connection for melanoma based on a continuation of symptomatology under 38 C.F.R. § 3.303 (b) or on a presumptive basis for chronic disease under 38 C.F.R. § 3.309 (a) is not warranted. Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and any current melanoma or asthma. Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for melanoma and for asthma must be denied. There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's service and his current claimed disabilities. 

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. See Combee, 34 F.3d at 1042. However, as noted above, the record does not contain any competent evidence suggesting a link between the Veteran's melanoma or asthma and herbicide exposure. Accordingly the Board finds that a medical opinion to address such a link is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon, 20 Vet. App. at 27, is not met. Consequently, service connection for melanoma and asthma as secondary to herbicide exposure is not warranted. See 38 C.F.R. § 3.303 (b).

The Veteran is competent to describe any discernible symptoms of melanoma and asthma without any specialized knowledge or training. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). However, his own opinions regarding the etiology of his melanoma and asthma (relating such to his in-service herbicide exposure) are not competent evidence. He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture. Furthermore, the question of the etiology of melanoma and asthma is a medical question beyond the scope of lay observation. See Jandreau, 492 F. 3d at 1372.

Based on the foregoing, the Board finds that there is no evidence of an in-service event related to the Veteran's claimed melanoma and asthma and no nexus between his claimed melanoma and asthma and military service. The preponderance of the evidence is against the claim for service connection for melanoma and asthma. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Sinusitis and Depression

The Veteran contends that his claimed sinusitis and depression, to include dysthymia, initially manifested during service or is otherwise related to his active service. He has not provided any specific information in support of his claim that his sinusitis or depression was incurred as a result of service.

Service treatment records are silent for complaints or treatment of sinusitis. On his September 1968 enlistment examination, the Veteran specifically denied any problem with sinusitis. His October 1970 service separation examination notes that his sinuses were normal. Similarly, service treatment records do not show any diagnosis, complaints or abnormal findings related to the Veteran's psychiatric health. Psychiatric evaluations conducted in conjunction with the Veteran's military examinations, including his September 1968 entrance examination and his October 1970 separation examination, were normal. On both occasions, the Veteran specifically denied experiencing trouble sleeping, frequent or terrifying nightmares, loss of memory, depression or excessive worry, and nervous trouble of any sort. 

Private treatment records reflect that the Veteran was treated for sinusitis in February 1993 and subsequently underwent surgical treatment for septal deviation and intranasal pansinusotomies. Records reflect the Veteran's continual treatment for chronic pansinusitis. These records are silent as to a nexus opinion for the Veteran's pansinusitis.  

Following service, VA treatment records indicate that the Veteran first reported symptoms of depression in October 2009. The Veteran was subsequently diagnosed with dysthymia and was medically treated with citalopram. VA treatment records do not reflect treatment for depression since a general mental health screening in August 2012 during which the Veteran refused anti-depressant medication. VA treatment records are silent as to etiology of the Veteran's diagnosed dysthymia.

Based upon the evidence of record, the Board finds sinusitis and depression were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service. While the Veteran has a current diagnosis of pansinusitis and dysthymia, there is no evidence that his disorders are a result of active service. No lay statements made by the Veteran have been submitted which could connect a current diagnosis with active service. 

Full consideration has been given to the Veteran's assertion that he has sinusitis and depression, to include dysthymia, that are related to service. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Sinusitis and depression, to include dysthymia, are not the types of conditions that are readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). There is nothing in the record demonstrating that he received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence in this case does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for sinusitis and depression, to include dysthymia, is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for melanoma with scar is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for depression, to include dysthymia, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


